Citation Nr: 1745553	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-20 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for glucose 6 phosphate dehydrogenase (G6PD) deficiency.

2.  Entitlement to service connection for carpal tunnel syndrome.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for asthma to include as due to ionizing radiation and mustard gas exposure.

5.  Entitlement to service connection for a disorder manifested by neck and joint pain.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and psychosis.

9.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1981 to September 1981 and December 2003 to March 2005, with additional periods of active service equal to one year, three months, and 25 days, and periods of active and inactive duty training with the United States Army Reserve.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was previously remanded in February 2012.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing has been associated with the claims file.

According to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim. Accordingly, because the Veteran has an additional diagnosis of psychosis and several other suspected diagnoses including schizoaffective disorder, the Board has recharacterized the Veteran's PTSD claim as an acquired psychiatric disorder to include PTSD and psychosis.

The issue of service connection for a vitamin B6 deficiency has been raised by the Veteran's November 2015 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for an eye disorder, G6PD deficiency, asthma, a disorder manifested by neck and joint pain, a headache condition, a right hip disorder, and an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is insufficient evidence of a current disability with regard to the Veteran's claimed carpal tunnel syndrome.


CONCLUSION OF LAW

The criteria for entitlement to service connection for claimed carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a September 2005 letter satisfied VA's duty to notify the Veteran of the elements of his carpal tunnel claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's relevant service and post-service treatment records have been collected.  Moreover, the Veteran has been provided sufficient opportunities to submit or complete a release authorization for any additional outstanding records that may be relevant to his claim.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claims.  

In disability compensation claims, a VA medical examination must be provided when: (1) there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence which establishes that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Board to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, where, as here, there is insufficient evidence of current disability to meet the first element of service connection, VA's duty to provide a VA examination is not triggered.  

Moreover, as noted above, the Veteran had a Board hearing before a Veterans Law Judge (VLJ) in November 2015.  The November 2015 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As the foregoing applies to this case, this claim was previously remanded in February 2012 to schedule the Veteran's Board hearing.  As reflected in the above discussion of VA's duty to assist, the Board finds that there has been substantial compliance with all prior remand directives.  

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Applying the foregoing to the Veteran's claimed carpal tunnel syndrome, September 2005 electromyography (EMG) results conducted for the purposes of ruling out carpal tunnel syndrome and neuropathy were within normal limits.  Such testing was conducted after the Veteran reported numbness of the right hand and neck; around this time he also reported onset of headaches from service, resulting in a subsequent diagnosis of migraines, and a later diagnosis of tension headaches.  The Veteran had also reported numbness when driving and sleeping for less than one week and only one of two times.  Additionally, May 2007 X-rays revealed the development of a small anterior osteophyte, later interpreted to be consistent with the Veteran's current diagnosis of degenerative joint disease of the cervical spine, noted in May 2016.  Although some complaints of bilateral hand swelling are noted in June 2007 VA treatment records, the Veteran's complaints were noted to be non-specific, without any objective signs of swelling or tenderness, and no diagnosis was rendered.  Later treatment records do not demonstrate any suspected carpal tunnel syndrome symptoms.  Moreover, although the Veteran described symptoms of swelling during his active duty service, and explained that he had a "neurological work up" post-service, he did not provide any testimony regarding current and persistent bilateral hand symptoms.  Thus, because the medical evidence indicates only passing symptoms, and a suspected, but later ruled out diagnosis, the Veteran's claim does not meet the first element of service connection.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

In this regard the Board has considered whether the Veteran is competent to diagnose himself with carpal tunnel syndrome.  Unlike, for example, breaking a bone, determining whether an individual suffers from a neurological condition like carpal tunnel syndrome requires inquiry into biological processes, anatomical relationships, and physiological functioning.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have medical training or skills.  Therefore, with regard to the first element of service connection the Veteran is only competent to report that he had been diagnosed with carpal tunnel syndrome by a medical professional, or provide a description of symptoms, complaint, or treatment to meet the first element of service connection.  However, as stated above, the relevant medical evidence of record does not support the Veteran's report of having been diagnosed with carpal tunnel syndrome, and it does confirm any current and persistent neurological symptoms.  Accordingly, an award of entitlement to service connection for carpal tunnel syndrome is not warranted here.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


ORDER

Entitlement to service connection for carpal tunnel syndrome is denied.  



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

I. Bilateral Eye Disorder

A review of the Veteran's post-service treatment records reveals that the Veteran is prescribed eye drops for glaucoma and artificial tears, and was diagnosed with dry eye syndrome in November 2005.  These treatment records also reveal that the Veteran voiced concern that his eye conditions were related to exposure to sand during his service in Iraq, consistent with the theory of entitlement advanced by the Veteran at his November 2015 Board hearing.  As such, remand of the Veteran's claim is warranted for provision of a VA examination.  Additionally, because glaucoma is considered an organic disease of the nervous system, the VA examiner should address whether the Veteran developed glaucoma within one year of separation from active duty service.  See M21-1 Adjudication Procedures Manual (VBA Manual), Part III, Subpart iv, Ch. 4, Sect. G (recognizing migraine headaches and glaucoma as an organic disease of the nervous system).

II. Neck and Joint Pain

As for the Veteran's neck and joint pain claim, the Veteran provided testimony that he has had neck and joint pain ever since his active duty service, and that he feels that this is related to the gear he wore during service in Iraq, including a helmet.  Although the Veteran underwent a VA examination in May 2016, the examiner did not address this theory, and also did not provide a supportive rationale for the conclusion that in the Veteran's case, degenerative arthritis of the cervical spine was part of the normal aging process.  The Board notes that the same examiner found that the Veteran's May 2007 cervical spine X-rays were consistent with degenerative joint disease.   As such, remand of this claim is required for procurement of a supplemental opinion.  On remand, the examiner should also address the possibility that the onset of the Veteran's cervical spine degenerative joint disease occurred within one year of separation from active duty service, and whether the gear the Veteran wore during service contributed to his current neck condition.

III. Headaches

As for the Veteran's headaches, the Veteran was recently examined in May 2016.  At that time, the examiner provided a negative etiology opinion, in which he diagnosed the Veteran with tension headaches, and attributed them to untreated obstructive sleep apnea.  However, the Veteran's post-service treatment records establish a former diagnosis of migraines, with symptoms such as photophobia and nausea, as well as complaints of headache symptoms from 2005 onwards, consistent with the Veteran's November 2015 hearing testimony.  Moreover, the Board notes that the Veteran's obstructive sleep apnea was only recently confirmed in a September 2015 VA treatment record, and the examiner did not provide any details as to how long the Veteran's obstructive sleep apnea had gone untreated.  Moreover, in November 2015 the Veteran advanced the theory that his headache pain was related to the equipment he wore during his active duty service, which was very heavy and painful to wear, and that this damaged the nerves in his neck area.  As such, remand of this claim is required for provision of a supplemental opinion.  Additionally, because a migraine diagnosis is considered an organic disease of the nervous system, the VA examiner should address whether the Veteran developed a migraine or other headache condition within one year of separation from active duty service.  See VBA Manual, M21-1, Part III, Subpart iv, Ch. 4, Sec. G (recognizing migraine headaches and glaucoma as an organic disease of the nervous system).  Finally, because the Veteran submitted testimony that he was told that his headaches are related nerve damaged in his neck caused by wearing heavy equipment during service, if it is determined that the Veteran's neck condition is service-connected, a secondary service connection opinion should be provided.

IV. Right Hip Disorder

As for the Veteran's right hip disorder, pre-active duty service treatment records document complaints of right hip pain in 1997 and 2002 prior to entrance into active duty service.  However, the Veteran's right hip osteoarthritis diagnosis was not rendered until December 2003, shortly after entrance into active duty service.  No entrance or separation examinations are of record for the Veteran's most recent period of active duty service.  Thus, he is presumed to have been sound upon entrance into service unless clear and unmistakable evidence establishes that the disability in question preexisted service and was not aggravated by or during active duty service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).

Additionally, entitlement to service connection for a right hip condition incurred during a period of active duty for training (ADT) or inactive duty for training (IDT) has been raised by the record.  In this regard, the Board notes that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Reserve and National Guard service are generally comprised of periods of ADT or IDT.  ADT is defined as full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 U.S.C.A. § 101 (22); 38 C.F.R. § 3.6(c).  IDT is defined as duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23); 38 C.F.R. § 3.6(d).  Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

The Veteran underwent a VA examination in May 2016 in which the examiner provided an etiology opinion in response to a request from the AOJ predicated on the fact that the Veteran's right hip condition "clearly and unmistakably" preexisted the Veteran's active duty service.  However, because the Veteran's right hip osteoarthritis was not documented until December 2003, whether there is clear and unmistakable evidence that the Veteran's right hip osteoarthritis preexisted active duty service requires a separate medical opinion.  Moreover, the aggravation opinion provided did not state whether it was clear and unmistakable that the Veteran's right hip condition was not aggravated by active duty service.  Additionally, the AOJ has not yet verified the dates of the Veteran's periods of ADT and IDT, and separate etiology opinions addressing the Veteran's entitlement to service connection for a right hip condition incurred during a period of ADT or IDT are also required.  As such, remand is required for provision of a new VA examination with responsive etiology opinions, and for verification of the Veteran's periods of ADT and IDT.

V. Asthma

Subsequent to the Veteran's November 2015 Board hearing, he was provided a May 2016 VA examination related to his refiling a claim for the issues presently on appeal.  Because the Board still had jurisdiction of his asthma claim at the time of these development actions, a Supplemental Statement of the Case (SSOC) was issued in May 2017.  The Veteran was also previously provided a VA examination in June 2007.

A review of the Veteran's June 2007 VA examination report indicates that the Veteran was found to have a diagnosis of asthma by history only.  However, later VA treatment records indicate that the Veteran was diagnosed with asthma, and that he has a current inhaler prescription.  The May 2016 VA examiner confirmed the Veteran's diagnosis of asthma, and noted the Veteran's active duty service treatment records contain an asthma diagnosis.  However, the examiner then provided a negative etiology opinion on the basis that the Veteran's asthma preexisted active duty service and identified a 2002 pre-active duty service diagnosis.  However, this 2002 diagnosis of asthma is not documented in either the Veteran's service treatment records or his post-service treatment records, and other than saying "see records," the examiner does not identify what treatment record formed the basis of this finding.  Additionally, the examiner provided a negative etiology opinion as to any active duty service aggravation of the Veteran's asthma, without providing any supporting rationale.  As such, remand of this claim is required for procurement of a supplemental VA opinion.

Additionally, the Board notes that the Veteran has submitted a lay statement indicating that he completed "mustard gas" training during his Army Reserve service in the 1980s and 1990s and that this caused his respiratory issues.  Asthma is a condition that is recognized as associated with certain types of mustard gas exposure consistent with 38 C.F.R. § 3.316 (2016).  Although the AOJ began completion of development for mustard gas exposure by verifying whether the Veteran was identified in the appropriate database and submitting the claim for referral to Compensation Service consistent with the procedures outlined in the VBA Manual, it does not appear that the Compensation Service ever responded to the AOJ's referral request.  See M-21, Part IV, Subpart ii, Ch. 1, Sec. F.  On remand, the AOJ should complete development of the Veteran's mustard gas claim.  

VI. Acquired Psychiatric Disorder

A review of the record reveals that the Veteran was provided a VA examination in May 2016 to assess whether he has PTSD.  The examiner determined that the Veteran's stressors did not meet the criteria for PTSD, and diagnosed the Veteran with a psychotic disorder and multiple substance abuse disorders, but did not provide etiology opinions for these conditions.

With regard to the Veteran's stressors, the May 2016 examiner noted that the Veteran was "vague in describing a trauma" and that his report was inconsistent with the trauma as noted in his VA treatment records, but does not identify the trauma.  The examiner then states that the Veteran served as a truck driver in Iraq, was not involved in gunfire, his truck was not hit by improvised explosive devices (IEDs) and that there was no evidence of a motor vehicle accident.  The examiner also noted that he denied fatalities to his unit.  In describing the trauma reported by the Veteran, the examiner noted only a stressor of "the injustice of how the system calls the shots" and "everyone else on the front line but they stay back with platoon leaders."  

At the Veteran's November 2015 Board hearing he reported stressors related to hauling JP8 fuel to the front line where there was fighting.  His military occupational specialty was truck driver.  The Veteran reported that he was stationed in Iraq from 2003 to 2005 and that he was there for a little over a year of combat duty.  He reported that during this time he was shot at and ambushed and that he was stationed at Cedar II based camp, and the he hauled supplies from Cedar II to the front lines.  The Veteran stated that he had to fire his weapon many times in the course of his duties; he described this as laying down defensive fire.  He reported there were several incidents where they had to get soldiers that were part of his convoy evacuated out for medical reasons.  A March 2017 VA treatment record notes that "although the Veteran may have PTSD, a differential diagnosis is complicated at this time by the presence of schizoaffective disorder that is not fully stabilized."  This was noted in relation to a report by the Veteran that his truck convoy was shot at during nighttime duties in Iraq.  The Board notes that this trauma is consistent with the Veteran's personnel records assessing the Veteran's duties in June 2004 by stating "gun truck on both day and night time operations through hostile areas resulting in no loss of equipment or personnel."  Stressors reported by the Veteran in earlier lay statements include running missions in Iraq, through explosions of IEDs, gun fire, and small arms enemy fire, and continuously mortaring outside the compound where he was living; the Veteran also submitted lay statements explaining that he felt stressed while performing his duties hauling fuel on the main supply route to Bagdad.

If military citation or other supportive evidence establishes that the Veteran engaged in combat with the enemy during service and the claimed stressor is related to that combat, the Veteran's lay testimony alone may substantiate the occurrence of the in-service stressor so long as: (1) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service; and (2) there is no clear and convincing evidence to the contrary.  38 C.F.R. 3.304 (f)(2); see 38 U.S.C.A. § 1154 (b); Gaines v. West, 11 Vet. App. 353 (1998).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154 (b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

Moreover, the evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity. In this situation, if a stressor is related to the Veteran's fear of history military or terrorist activity, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304 (f)(3) (2016). 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Examples of such events include mortar fires and small arms fires.  Id.  

Because (1) the examiner did not consider the stressors as reported by the Veteran at his November 2015 Board hearing testimony and several earlier lay statements, (2) the Veteran's reported stressors in March 2017 VA treatment records similar to the stressors reported at his Board hearing and previous lay statements, and (3) the possibility of a PTSD diagnosis was recently raised by his treating medical professionals, remand of this claim is required for a new VA examination that addresses these reported stressors and whether or not they are related to fear of hostile military activity. 

Additionally, the Board notes that the May 2016 VA examiner stated that it "appeared" the Veteran was evaluated for PTSD in a 2007 VA compensation and pension examination, and that it was determined his reported symptoms were not related to service, but a review of the claims file does not reveal that such a VA compensation and pension examination was ever requested, and there is no such examination otherwise associated with the claims file.  Thus, on remand the AOJ should verify whether such a prior VA examination exists, and if so, associate a copy of it with the claims file.


VII. G6PD Deficiency

G6PD deficiency is defined as "the most common error of inborn metabolism" which can cause a variety of conditions including hemolytic anemia and favism.  Dorland's Illustrated Medical Dictionary, 790 (32nd ed. 2012).  

The Board notes that the Veteran received a letter in May 2005 informing that a blood test taken at Fort McCoy indicated that he had G6PD deficiency.  The Board notes that although November 2005 G6PD deficiency blood testing is associated with the Veteran's service treatment records, those results belong to another Veteran.  Thus it is unclear whether the Veteran underwent G6PD deficiency blood tests, if his blood test results are missing, or if received the May 2005 letter in error.  Therefore, on remand the AOJ should confirm whether the Veteran underwent G6PD deficiency blood tests, and procure the results of such testing.

Additionally, based on the medical definition of G6PD deficiency, remand of this claim is required for procurement of an etiology opinion addressing whether G6PD deficiency is congenital defect or disease, and providing the appropriate etiology opinions.  In this regard, the Board observes that although the Veteran may not be service-connected for a congenital defect unless he has incurred a superimposed injury during active duty service, he may service connected for a congenital disease that was incurred in or was aggravated by his active duty service.  Accordingly, remand of this claim is warranted for procurement of an etiology opinion.

VIII. TDIU

Finally, with regard to the Veteran's TDIU claim, because adjudication of a TDIU claim requires consideration of the severity of all of the Veteran's service-connected disabilities, the Veteran has not yet established service connection for any disability, and several of the Veteran's pending service connection claims are being remanded to the AOJ, the Board finds that the Veteran's pending service connection and TDIU claims are so inextricably intertwined that a Board decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, remand of the Veteran's TDIU claim is also required.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of ADT and IDT, and document these efforts in the claims file.  Additionally, if it is determined that any relevant personnel records remain outstanding, procure the outstanding personnel records from the appropriate service department and associate these records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Obtain all outstanding relevant service treatment records related to any G6PD deficiency blood tests conducted at Fort McCoy, and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  

3. Obtain all outstanding relevant VA treatment records and any outstanding VA Compensation and Pension Examinations reports and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  

4. Resubmit the Veteran's mustard gas exposure claim to the Compensation Service, and complete any other mustard gas claim development required consistent with the VBA Manual, including the subsection discussed above.  All efforts should be documented in the claims file.

5. Schedule the Veteran for an examination with an appropriate clinician to examine his eyes.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must review the Veteran's November 2015 hearing testimony and any other relevant lay statements.  Then, the examiner is asked to provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's glaucoma and dry eye syndrome: (1) began during active service; (2) are related to an incident of service; or (3) began within one year after discharge from active service.  In this regard, the examiner should directly address the Veteran's contention that sand exposure during active duty service caused his current eye conditions.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Provide the Veteran's claims file to an appropriate examiner so that a supplemental opinion may be provided with regard to the Veteran's cervical spine degenerative joint disease.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must review the Veteran's November 2015 hearing testimony and any other relevant lay statements.  Then, the examiner is asked to provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's cervical spine degenerative joint disease: (1) began during active service; (2) is related to an incident of service; or (3) began within one year after discharge from active service.  In this regard, the examiner should directly address the Veteran's contention that the heavy gear he was required to wear on active duty service in Iraq, including a helmet, either caused or contributed to his neck condition.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. Provide the Veteran's claims file to an appropriate examiner so that a supplemental opinion may be provided with regard to the Veteran's tension headache and migraine diagnoses.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must review the Veteran's November 2015 hearing testimony and any other relevant lay statements.  Then, the examiner is asked to provide the following etiology opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's tension headaches and migraine conditions: (1) began during active service; (2) are related to an incident of service; or (3) began within one year after discharge from active service.  In this regard, the examiner should directly address the Veteran's contention that the heavy gear he was required to wear on active duty service in Iraq, including a helmet, either caused or contributed to his current headache condition.

ii. If any only if it is determined that the Veteran's neck condition is service connected, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches conditions are: (1) proximately due to or the result of his service-connected neck condition; or (2) aggravated beyond their natural progression by his service-connected neck condition during the appeal period.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

8. Schedule the Veteran for an examination with an appropriate clinician to examine his right hip to be conducted after development in (1) and (2) described above has been completed.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran with regard to his right hip during his identified periods of ADT, IDT, and active duty service.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Then, the examiner is asked to provide the following etiology opinions:

i. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip condition: (1) began during a period of ADT; or (2) is related to an injury incurred during ADT;

ii. whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip condition is related to an injury incurred during a period of IDT;

iii. if the response to (i) and (ii) is negative; whether there is clear and unmistakable that the Veteran's right hip osteoarthritis preexisted the Veteran's second period of active duty service; 

iv. If the response to (iii) is positive, whether there is clear and unmistakable evidence that the Veteran's right hip osteoarthritis was NOT aggravated by his second period of active duty service.  In this regard the examiner must address the Veteran's contention that the heavy gear he was required to wear in Iraq caused his joint issues; and

v. If the response to (iii) is negative, whether is it at least as likely as not (50 percent or greater probability) that the Veteran's right hip osteoarthritis: (1) began during active duty service; or (2) is related to an incident of active duty service.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

9. Provide the Veteran's claims file to an appropriate examiner so that a supplemental opinion may be provided with regard to the Veteran's asthma after the additional development requested above in (3) has been completed.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. After reviewing the Veteran's November 2015 Board hearing testimony and other relevant lay statements, the examiner should provide the following etiology opinion:

i. Whether it is at least as likely as not (50 percent or greater probability) the Veteran's asthma: (1) began during active service; (2) is related to an incident of service to include any claimed exposures therein.  In this regard the examiner is advised that the preexisting 2002 diagnosis noted by the May 2016 VA examiner is not documented by the medical records currently affiliated with the claims file.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

10. Schedule the Veteran for a VA psychiatric and PTSD examination by an appropriate medical professional.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. After review of the Veteran's November 2015 Board hearing testimony and any other relevant lay statements, the examine is asked to provide the following opinions:

i. whether it at least as likely as not (probability of 50 percent or greater)  that the Veteran currently has a psychiatric disorder other than PTSD that had its onset in service; that (for any diagnosed psychosis) was manifest to a compensable degree within one year of service; or that is otherwise etiologically related to his military service.  The examiner should address all post-service diagnoses, as well as any current diagnosis on examination, and their etiological relationship, if any, to service.

ii. With regard to PTSD, the examiner must provide an opinion as to whether the Veteran meets the diagnostic criteria for PTSD and, if so, whether it is at least as likely as not (probability of 50 percent or greater) that it is related to any verified military stressor or based on a on a fear of terrorist or hostile activity or any confirmed combat activity in service.  The examiner should comment on the post-service PTSD findings that are noted in medical records associated with the Veteran's claims file.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

11. Schedule the Veteran for an examination with an appropriate clinician for G6PD deficiency.  The examiner must review the claims file and should note that review in the report. The examiner must take a detailed history from the Veteran.  The examiner should provide all findings, with a complete rationale for opinions, in the examination report.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must determine whether the Veteran has G6PD deficiency.  If so, the examiner must provide the following opinions:

i. Is any current G6PD deficiency developmental or congenital in nature? If so, is the proper classification of any developmental or congenital G6PD deficiency disability a disease process, or a defect or abnormality?

ii. If the proper classification of any G6PD deficiency is a defect or abnormality of congenital, developmental, familial, or hereditary origin, is it at least as likely as not (50 percent or greater probability) that the G6PD deficiency incurred a superimposed disease or injury that began during active service, or is related to any in-service event or injury?

iii. If it is determined to be a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably (obviously or manifestly) exist prior to the Veteran's entry into active duty service?

1. If the disorder clearly and unmistakably existed prior to service, was it clearly and unmistakably (obviously or manifestly) not aggravated by military service to include any claimed environmental exposure during active duty service in Iraq? In this context, "aggravation" has occurred where there is an increase in disability beyond the natural progress of the disease.

iv. If the disorder did NOT clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by service, then assume for the purposes of answering the following questions that the claimed condition did not exist prior to service:

1. Is it at least as likely as not (at least a 50 percent probability) that G6PD was incurred in or is otherwise etiologically related to active military service to include any claimed environmental exposure during active duty service in Iraq? 

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

12. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  The AOJ is advised that if a VA examiner identifies any CPRS records that are not already associated with the claims file, it must procure those outstanding treatment records and associate them with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  

13. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


